UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6613


ROBERT JOSEPH BLAKE,

                       Plaintiff – Appellant,

          v.

PAUL PERRY; RUSSELL MATHENY,         Captain;    JAMES    MCCLOUD,
Captain; ONE FROM MENTAL HEALTH,

                       Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:10-cv-00923)


Submitted:   June 16, 2011                    Decided:    June 21, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Joseph Blake, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Joseph Blake appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                               The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                The

magistrate judge recommended that relief be denied and advised

Blake    that     failure       to    file      timely       objections      to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The    timely       filing     of    specific       objections        to     a

magistrate      judge’s     recommendation        is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties    have     been       warned     of     the     consequences           of

noncompliance.      Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                          Blake

has waived appellate review by failing to file objections after

receiving proper notice.             Accordingly, we affirm the judgment of

the district court.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented      in   the     materials

before    the   court     and   argument      would    not    aid    the    decisional

process.



                                                                              AFFIRMED

                                          2